Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also,
MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of’, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of "adapted to", “configured to”, “capable of’, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. vy. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
In response to the Examiner’s requirement to elect species, Applicants provisionally select species 3 (page 7, lines 3+, Embodiment 1, Claims 1-7 and 20-27). Election was made without traverse in the reply filed on 08/02/2021.claims 8-19 are cancelled. Claims 1-4 and 6-7 are amended. Claims 20-27 are newly added. Claims 1-7 and 20-27 are currently under examination.

Drawings Objections
MATERIAL NOT SHOWN
claim 1 (the 2141, 2142 barely shown the claimed concave and convex channels); concave channels are flush with surfaces of shells on the windward sides of the wings and become larger gradually towards bottom surfaces to be big-end-down to allow fluid to flow through smoothly there through as claimed in claim 4; Spoilers arranged in the concave channels or uniformly arranged to form the convex channels as claimed in claim 5 (element 26 shown in Fig. 1 does not shown the structure as claimed). the second open channels are concave channels or convex channels, or the second open channels are concave channels and convex channels as claimed in claim 6 (the element 111 as shown in Fig. 1 does not shown the structure as claimed), arc channels as claimed in claim 22; …fluids flowing through different paths around the fuselage as claimed in claims 25 and 26,  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
The above are only examples of such informalities. The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-7, 20, 22-23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large" in the recitation “…a large negative pressure zone…” in line 5 of claim 1 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how large to the amount the negative pressure in the zone as claimed. Similar recitations also exist in claims 20, 23, and 25-27. Therefore, the claims are considered vague and indefinite.
Re claims 4-6 and 22, Claim limitations of claims 4-6 are not properly indicated in the drawings for proper understanding of the application. It is not clear to the examiner how the 
Re claims 7 and 27, the terms "greater extent" and “greater” in line 2-3 of claim 7 is a relative term which renders the claim indefinite.  The terms "greater extent" and “greater” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how great the extent or the pressure are and how it is measures as well as how they are compared to the normal operations. Similar recitations also exist in claim 27. Therefore, the claims are considered vague and indefinite.
All the dependent claims are rejected under the same rational as the rejection of the parent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 21-23, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu. (US 2013/0306803) in view of Meister. (US 2010/0116943) and, further view of Frankenberger et al. (US2009/0266937)). 
Regarding Claim 1, Zhu discloses an aircraft, comprising a fuselage (Fig. 14) and swept back shaped wings (Fig. 14), wherein first open channels (Fig. 14, 501, 702) used to extend fluid paths are formed in windward sides of the wings in a lengthwise direction and extend 
However Zhu fails to teach as disclosed by Meister: a windward sides and the leeward sides of the wings communicate with each other through multiple pressure ports; the pressure difference allows a high-pressure fluid above the leeward sides of the wings to flow to a low-pressure fluid above the windward sides of the wings through a shorter path inside the pressure ports, to reduce friction (item 11, Fig. 11).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Meister teachings of a windward sides and the leeward sides of the wings communicating with each other through multiple pressure ports; the pressure difference allows a high-pressure fluid above the leeward sides of the wings to flow to a low-pressure fluid above the windward sides of the wings through a shorter path inside the pressure ports into the Zhu to provide a pressure conduit to preserve the pressure from the lower surface to the upper surface. And a large negative-pressure zone formed by a fluid surrounding the wings (Zhu, Fig. 14) allows fluid on upper surfaces of the wings reach rear part of the wings at the same time as fluid on lower surfaces of the wings along different paths in order to maintain an internal sealing, so a pressure direction in the large negative-pressure zone is consistent with a flowing direction of fluid in the first open channels, so that a pressure difference is generated between a high-speed fluid generated by at least part of fluid above the windward sides of the wings flowing through the first open channels in a lengthwise direction and a low-speed fluid generated by fluid flowing over leeward sides of the wings in a widthwise direction (function language inherently between high and low pressure or windward or leeward side of the aircraft wing).
serrated section 4 between 2 and 3, Fig. 4a-4b) which are concave channels and/or convex channels (serrated portion 4 clearly have concave and convex sections, Fig. 4a, 4b). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the open channels of Zhu and Meister with the concave and convex open channels in order for reducing the frictional losses in the region of boundary layers on surfaces, around which a fluid flows.
Regarding Claim 2, Zhu discloses an aircraft wherein the first open channels are formed in front parts of the windward sides of the wings (501, 702, Fig. 13-14) so that a pressure difference-based thrust in a direction identical with a moving direction of the aircraft is 2Application No. 16/569,443Docket No.: 0497.1049 generated above the windward sides of the wings from back to front due to different flow speeds of fluid flowing through the front parts of the wings and flowing through middle parts and rear parts of the windward sides of the wings (all conventional wings function on the same principle, Fig. 13, 14).  
Regarding Claim 3, Zhu discloses an aircraft wherein the first open channels are formed in front parts and middle parts of the windward sides of the wings (501, 702, Fig. 13, 14), so that a pressure difference-based thrust in a moving direction of the aircraft is generated above the windward sides of the wings from back to front due to different flow speeds of fluid flowing through the front parts and the middle parts of the wings and flowing through rear parts of the windward sides of the wings
Regarding Claim 21, Zhu and Meister are silent, but Frankenberger teaches an aircraft wherein the convex channels slightly protrude out of surfaces of shells (convex part of the serrated section 4 between 2 and 3, Fig. 4a-4b). 
Regarding Claim 22, broadly interpreted and best understood, Zhu and Meister are silent, but Frankenberger teaches an aircraft wherein the aircraft further comprises arc channels(the serrated section 4  between 2 and 3 have arc portions, Fig. 4a-4b).; at least one of the concave channels and the convex channels are arc channels to extend paths through which more fluid pass.  
Regarding Claim 23, Zhu as modified discloses an aircraft wherein at least part of fluid flow through the first open channels (501, 702, Fig. 13-14) in the windward surfaces of the wings under an action of a negative pressure generated inside the large negative-pressure zone to generate high-speed fluid (inherent).  
Regarding Claim 26, Zhu as modified discloses an aircraft wherein the large negative-pressure zone connects a forward fluid pressure and a lateral fluid pressure generated by fluid from front to back direction and a fluid pressure of a rear negative-pressure zone to each other to generate a backward fluid pressure to form a sealed large negative-pressure zone sealing the wings or the fuselage inside, the sealed large negative-pressure zone allows fluid to flow through different paths around the wings or fuselage and reach rear at the same time to maintain sealing inside the sealed large negative-pressure zone (inherent, Fig. 13, 14).  
Regarding Claim 27, Zhu as modified discloses an aircraft wherein a pressure direction generated by the large negative-pressure zone of the wings and the large negative-pressure zone of the fuselage is different, so that fluid flowing over the windward sides of the wings in a widthwise direction increases, while fluid flowing over the windward sides of the wings in a lengthwise direction decreases; the first open channels (501, 702, Fig. 13-14)  make a fluid path consistent with a pressure direction of the large negative-pressure zone of the wings, and at least part of fluid flow through the first open channels in a lengthwise direction under an inherent, Fig. 13, 14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642